Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 14-16, 18-23, 25-29, 31-33 and the addition of claims 34-36.  Applicants arguments filed on (02/16/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-23, 25-29 & 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. Publication 2011/0257653) in view of Bhandari (U.S. Publication 2011/0275957)
As to claims 14 & 21-22, Hughes discloses an information processing apparatus for joint replacement surgery comprising: a memory that stores instructions; and a processor (Abstract, See Computer Assisted Surgical Tool wherein a processor is inherent) that executes the instructions: to determine, based on 3D shape data of surgery target bones (3002-3012, Fig. 21A & [0069] discloses performing a scan of patients joint via imaging means such as CT or MRI).  In step 3012, segmented slice images are merged to create a 3D working computer model of a patient’s joint including the articular surfaces (i.e. planes) of the joint) and 3D shape data of an artificial joint (3014, Fig. 21a & [0074] discloses a custom implant is created based on the patient model 50, or an ideal implant may be selected from a database…implant models having a bone-face surface profile designed to contact resect anatomical portions, the implant model comprising a bone cut profile that matches the bone-facing surface profile of the selected implant, the bone cut model comprising one or more cuts necessary to implant the selected implant model…), 3D shape data of virtual planes along which the surgery target bones are to be cut for implanting the artificial joint (3014, Fig. 21a & [0074] disclose the implant model comprising a bone cut profile that matches the bone-facing surface profile of the selected implant, the bone cut model comprising one or more cuts necessary to implant the selected implant model…), 3D shape data of a virtual artificial joint (3014, Fig. 21a & [0074] disclose the implant model comprising a bone cut profile that matches the bone-facing surface profile of the selected implant, the bone cut model comprising one or more cuts necessary to implant the selected implant model…) and 3D shape data of virtual cut surgery target bones (3018, Fig. 21a & [0070] discloses virtually resecting bone and/or cartilage of the 3D computer model of the patient’s joint within the CAD software according to said location); 
Hughes is silent to overlay the determined virtual planes for cutting the surgery target bones, the virtual cut surgery target bones and the virtual artificial joint on a captured image including at least one marker for AR (Augmented Reality) fixed on the surgery target bones and an affected part of a patient.
However, Bhandari’s [0120-0137] & Fig. 1-20 discloses to overlay the determined virtual planes for cutting the surgery target bones, the virtual cut surgery target bones and the virtual artificial joint on a captured image including at least one marker for AR (Augmented Reality) fixed on the surgery target bones and an affected part of a patient.
([0127] discloses the user interface provides guidance for the surgeon as to how to place the tibia cut guide relative to the optimal cutting plane.  The user interface displays the difference in the coronal angle, sagittal angle, and distal/proximal distance between the cut guide's actual cutting plane and the optimal cutting plane calculated by the computer system.  The numerical data regarding the position and orientation of the cut guide's cutting plane is updated in real time on the monitor as the surgeon moves the cut guide.  The movement of the cut guide's cutting plane is also visually displayed on the monitor, juxtaposed against a static image of the optimal cutting plane.  The two planes are displayed as lines on the computer screen, seen from both the coronal perspective and the sagittal perspective.  Like a computer game, the goal for the surgeon is to align the two planes in both of the perspectives being displayed.  The surgeon uses the numerical and visual information to initially pin the base of the tibial cut guide to the bone, such that its cutting plane is in relatively close alignment to the optimal cutting plane.  A button on the user interface lets the computer system know that coarse alignment of the cut guide has taken place and that its base is pinned to the bone.  While still displaying the juxtaposition of the two planes, the computer system then instructs the surgeon to turn the fine adjustment screws in 90 degree increments to make further adjustments to the coronal angle, sagittal angle, and distal/proximal location of the cut guide's cutting plane, such that the two planes are fully aligned.  The tibial insertion piece and cut guide inertial sensor are then removed from the tibial cutting slot as the cut guide is now in full alignment with the optimal cutting plane.  The proximal tibial cut is then made and the cut check tool is used to verify the actual plane of the cut bone.)(Also See trackers (e.g. markers)[0015]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Hughes’s disclosure to include the above limitations in order to streamline data provisioned to doctors during complex surgeries guide doctors via surgery without delay.
As to claims 15 & 28, Hughes in view of Bhandari discloses everything as disclosed in claims 14 & 22 respectively. In addition, Bhandari discloses wherein the determined displaying virtual planes ([0127] discloses the movement of the cut guide's cutting plane is also visually displayed on the monitor, juxtaposed against a static image of the optimal cutting plane.  The two planes are displayed as lines on the computer screen, seen from both the coronal perspective and the sagittal perspective.  Like a computer game, the goal for the surgeon is to align the two planes in both of the perspectives being displayed.  The surgeon uses the numerical and visual information to initially pin the base of the tibial cut guide to the bone, such that its cutting plane is in relatively close alignment to the optimal cutting plane.)
Hughes discloses planes include bonding surfaces between the artificial joint and the cut surgery target bones.  (3076, wherein defined cutting boundary on the patient anatomy which is configured to receive the bone-facing surface profile of the selected implant model)
As to claims 16, 23 & 29, Hughes in view of Bhandari discloses everything as disclosed in claims 14 & 21-22 respectively. In addition, Bhandari discloses wherein the determined displaying virtual planes ([0127] discloses the movement of the cut guide's cutting plane is also visually displayed on the monitor, juxtaposed against a static image of the optimal cutting plane.  The two planes are displayed as lines on the computer screen, seen from both the coronal perspective and the sagittal perspective.  Like a computer game, the goal for the surgeon is to align the two planes in both of the perspectives being displayed.  The surgeon uses the numerical and visual information to initially pin the base of the tibial cut guide to the bone, such that its cutting plane is in relatively close alignment to the optimal cutting plane.)
Hughes discloses wherein the 3D shape data of the artificial joint includes 3D models of artificial joints in a plurality of sizes. (See [0070] including custom artificial implants)
As to claims 18, 25 & 31, Hughes in view of Bhandari discloses everything as disclosed in claims 14 & 21-22 respectively. In addition, Bhandari discloses wherein the processor further executes the instructions to: to determine, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data of virtual planes along which the surgery target bones are to be resected for implanting the artificial joint to the surgery target bones, and to overlay the determined virtual planes for resecting the cut surgery target bones and the virtual cut surgery target bones on the captured image. ([0127] discloses the user interface provides guidance for the surgeon as to how to place the tibia cut guide relative to the optimal cutting plane.  The user interface displays the difference in the coronal angle, sagittal angle, and distal/proximal distance between the cut guide's actual cutting plane and the optimal cutting plane calculated by the computer system.  The numerical data regarding the position and orientation of the cut guide's cutting plane is updated in real time on the monitor as the surgeon moves the cut guide.  The movement of the cut guide's cutting plane is also visually displayed on the monitor, juxtaposed against a static image of the optimal cutting plane.  The two planes are displayed as lines on the computer screen, seen from both the coronal perspective and the sagittal perspective.  Like a computer game, the goal for the surgeon is to align the two planes in both of the perspectives being displayed.  The surgeon uses the numerical and visual information to initially pin the base of the tibial cut guide to the bone, such that its cutting plane is in relatively close alignment to the optimal cutting plane.  A button on the user interface lets the computer system know that coarse alignment of the cut guide has taken place and that its base is pinned to the bone.  While still displaying the juxtaposition of the two planes, the computer system then instructs the surgeon to turn the fine adjustment screws in 90 degree increments to make further adjustments to the coronal angle, sagittal angle, and distal/proximal location of the cut guide's cutting plane, such that the two planes are fully aligned.  The tibial insertion piece and cut guide inertial sensor are then removed from the tibial cutting slot as the cut guide is now in full alignment with the optimal cutting plane.  The proximal tibial cut is then made and the cut check tool is used to verify the actual plane of the cut bone.)(Also See trackers (e.g. markers)[0015]). 
As to claims 19, 26 & 32, Hughes in view of Bhandari discloses everything as disclosed in claims 14 & 21-22 respectively. In addition, Bhandari discloses wherein the determined displaying virtual data ([0127] discloses the movement of the cut guide's cutting plane is also visually displayed on the monitor, juxtaposed against a static image of the optimal cutting plane.  The two planes are displayed as lines on the computer screen, seen from both the coronal perspective and the sagittal perspective.  Like a computer game, the goal for the surgeon is to align the two planes in both of the perspectives being displayed.  The surgeon uses the numerical and visual information to initially pin the base of the tibial cut guide to the bone, such that its cutting plane is in relatively close alignment to the optimal cutting plane.)
Hughes discloses wherein the processor further executes the instructions to: to determine, based on the 3D shape data of the cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data, of bone holes along which bone holes are to be formed in the cut surgery target bone for implanting the artificial joint using the bone holes; and 3to overlay the determined bone holes for use in forming the bone holes in the cut surgery target bones and the cut surgery target bones and the captured image. (Fig. 7 & [0054, 0068, 0074] discloses holes or slots in the bone as reference for re-registration of the tool or guiding the tool to make cuts during the resection. The holes are developed from 3D patient model)
As to claims 20, 27 & 33, Hughes in view of Bhandari discloses everything as disclosed in claims 14 & 21-22 respectively.  In addition, Bhandari discloses wherein the determined displaying virtual data; to overlay the virtual artificial joint at the place at which the artificial joint is to be implanted with the virtual cut surgery target bones on the captured image.
 ([0127] discloses the movement of the cut guide's cutting plane is also visually displayed on the monitor, juxtaposed against a static image of the optimal cutting plane.  The two planes are displayed as lines on the computer screen, seen from both the coronal perspective and the sagittal perspective.  Like a computer game, the goal for the surgeon is to align the two planes in both of the perspectives being displayed.  The surgeon uses the numerical and visual information to initially pin the base of the tibial cut guide to the bone, such that its cutting plane is in relatively close alignment to the optimal cutting plane.)
 In addition, Hughes discloses wherein the processor further executes the instructions to: to determine, based on the 3D shape data of the cut surgery target bones and the 3D shape data of the artificial joint, 3D data of the artificial joint at a place at which of the artificial joint is to (3014, Fig. 21a & [0074] disclose the implant model comprising a bone cut profile that matches the bone-facing surface profile of the selected implant, the bone cut model comprising one or more cuts necessary to implant the selected implant model…),(3018, Fig. 21a & [0070] discloses virtually resecting bone and/or cartilage of the 3D computer model of the patient’s joint within the CAD software according to said location); 
As to claims 34-36, Hughes in view of Bhandari discloses everything as disclosed in claims 14 & 21-22 respectively.  In addition, Bhandari discloses wherein the marker is a 3D (three dimensional) marker. (Also See trackers (e.g. markers)[0015]).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661